2017 IL 120343



                                       IN THE
                               SUPREME COURT
                                          OF
                         THE STATE OF ILLINOIS



                                  (Docket No. 120343)

     THE BOARD OF EDUCATION OF SPRINGFIELD SCHOOL DISTRICT NO. 186,
          Appellee, v. THE ATTORNEY GENERAL OF ILLINOIS, Appellant.


                             Opinion filed January 20, 2017.



         JUSTICE GARMAN delivered the judgment of the court, with opinion.

         Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Burke, and
      Theis concurred in the judgment and opinion.



                                       OPINION

¶1       On administrative review, the circuit court of Sangamon County reversed the
      Attorney General’s binding opinion finding violations of the Open Meetings Act
      (Act) (5 ILCS 120/1 et seq. (West 2012)). The appellate court affirmed the
      judgment of the circuit court. 2015 IL App (4th) 140941.
¶2        This court granted the Attorney General’s petition for leave to appeal pursuant
     to Illinois Supreme Court Rule 315 (eff. Jan. 1, 2015). The Illinois Association of
     School Boards, Illinois Association of School Administrators, and Illinois
     Association of School Business Officials filed an amicus curiae brief pursuant to
     Illinois Supreme Court Rule 345 (eff. Sept. 20, 2010), as did the Illinois Municipal
     League.

¶3      For the reasons that follow, we affirm the judgment of the appellate court.


¶4                                    BACKGROUND

¶5       Beginning in November 2012, the Board of Education of Springfield School
     District No. 186 (Board) met in several closed sessions to discuss the possibility of
     entering into a separation agreement with the then-superintendent of schools, Dr.
     Walter Milton, Jr. At the January 31, 2013, closed meeting, Milton signed and
     dated a proposed agreement.

¶6       At a closed session during the February 4, 2013, meeting, six of the seven board
     members signed the agreement but did not date it. At that meeting and on several
     later occasions, the Board’s attorney explained to the Board members that they
     would have to take a public vote on the agreement but that they were bound by its
     terms not to publicly disclose the details of their discussions or to publicly discuss
     the terms of the agreement.

¶7       On February 21, 2013, Ms. Molly Beck, a reporter for the State
     Journal-Register, filed a request for review with the Public Access Counselor in the
     Office of the Illinois Attorney General, pursuant to section 3.5 of the Act (5 ILCS
     120/3.5(a) (West 2012)), requesting review of alleged violations of the Act,
     including the signing of the separation agreement without first conducting a public
     vote to approve it.

¶8      While this matter was pending, the Board announced the agenda for a public
     meeting to be held on March 5, 2013. On March 1, 2013, the Board posted the
     agenda on its website. Under the heading “Roll Call Action Items,” the online
     agenda listed item 9.1, “Approval of a Resolution regarding the Separation
     Agreement and Release between Superintendent Dr. Walter Milton, Jr., and the




                                             -2-
       Board of Education.” Clicking on this link led to a screen containing the resolution,
       which stated: “The Board President recommends that the Board of Education of
       Springfield School District No. 186 vote to approve the Separation Agreement and
       Release between Dr. Walter Milton Jr. and the Board of Education.” This item
       contained a link to the separation agreement itself, containing the signature of Dr.
       Milton, dated “1/31/13,” and the undated signatures of six of the seven Board
       members.

¶9         At the March 5, 2013, public meeting, the Board president introduced the
       agenda item by stating: “I have item 9.1, approval of a resolution regarding the
       separation agreement. The Board President recommends that the Board of
       Education of Springfield School District No. 186 vote to approve the separation
       agreement and release between Dr. Walter Milton, Jr., and the Board of
       Education.”

¶ 10       The dissenting Board member moved that the matter be tabled, commenting
       that neither she nor the public were aware of the reasons for taking this action. Her
       motion was not seconded.

¶ 11       The president’s motion was then seconded, and she called for discussion. The
       dissenting board member spoke in support of Dr. Milton, and another board
       member thanked him for his service to the school district. The matter was called for
       a roll call vote, and the resolution was approved by a 6 to 1 vote. The previously
       signed agreement was then dated March 5, 2013.

¶ 12       After an investigation, the Attorney General issued a binding opinion on May
       21, 2013, finding four violations of the Open Meetings Act: (1) the six board
       members’ signing of the agreement at the February 4, 2013, closed session
       constituted the taking of a final action in violation of section 2(e) of the Act;
       (2) even if it was permissible to ratify that action by a vote at an open meeting, the
       Board violated section 2(e) of the Act at the open meeting by failing to “adequately
       inform the public of the nature of the matter under consideration or the business
       being conducted”; (3) the Board failed to create and maintain verbatim recordings
       of three closed sessions, violating section 2.06(a) of the Act; and (4) the Board
       failed to summarize discussions of the separation agreement in the minutes of five
       closed meetings, in violation of section 2.06(e)(3) of the Act.




                                               -3-
¶ 13       The Board sought administrative review under section 7.5 of the Act (5 ILCS
       120/7.5 (West 2012)). The circuit court reversed the Attorney General’s conclusion
       that the Board violated section 2(e) of the Act by unlawfully taking final action on
       the separation agreement at a closed session, finding that final action was taken at
       the March 5, 2013, open meeting. The court declined to reach the merits of the issue
       of the adequacy of the Board’s efforts to inform the public and, instead, remanded
       to the Attorney General for further proceedings to allow the Board to respond to
       that claim.

¶ 14       In its response, the Board’s position was that it satisfied the public recital
       requirement by posting the resolution and the separation agreement on its website
       with the agenda for the March 5, 2013, open meeting and by reading the resolution
       aloud at the open meeting before the vote was taken.

¶ 15       In a second binding opinion issued in April 2014, the Attorney General found
       that the Board violated section 2(e) of the Open Meetings Act “by voting to
       approve the separation agreement during its March 5, 2013, meeting without
       adequately informing the public of the business being conducted,” because “the
       Board’s posting of the separation agreement on its website did not constitute a
       public recital during an open meeting” as required by section 2(e). Specifically:

          “[A]t the March 5, 2013, meeting, the Board described the nature of the matter
          under consideration only in vague, general terms by calling for a vote on a
          motion to approve a separation agreement with Dr. Milton. The public was
          given no specific information concerning the separation agreement or its terms.
          In particular, the public was not informed that the separation agreement
          included a substantial lump sum payment of public funds.”

¶ 16       The opinion further stated that section 2(e) requires public recitation of both the
       nature of the action to be taken and other information that will inform the public of
       the business being conducted. “In context,” the Attorney General’s opinion stated,
       “this language can only be construed to mean that the public body is required to
       provide a verbal explanation of the significance of its action to members of the
       public who are present at the meeting before the public body can proceed to
       consider taking action.” Further, the public recital itself “must be verbal and must
       take place during the public meeting,” and the public body must ensure that “the




                                                -4-
       members of the public in attendance at the meeting receive sufficient ‘other
       information’ to understand the business being conducted.”

¶ 17       The circuit court again reversed the Attorney General’s binding opinion,
       concluding that the website posting of the agenda adequately informed the public
       of the nature of the business that was to be conducted at the March 5, 2013, open
       meeting. Thus, the circuit court ruled, by posting the agreement four days prior to
       the meeting, the Board “did, in fact, publicly recite the matter being considered
       prior to taking its roll call vote.” In addition, the circuit court rejected the premise
       that section 2(e) requires “that the public body explain the significance of the final
       action to be taken.”

¶ 18       The appellate court affirmed the judgment of the circuit court, stating that the
       undated signing of the settlement agreement by six of the seven board members at
       the closed meeting did not violate section 2(e)’s prohibition on taking final action at
       a closed meeting. The appellate court further held that the links on the website
       posting of the agenda together with the Board president’s introduction of the
       agreement “consistent with the general terms of the agenda” was an adequate
       public recital. The court also observed that section 2(e) does not “require that the
       public body provide a detailed explanation about the significance or impact of the
       proposed final action.” The appellate court reached these conclusions based on
       what it found to be the clear and unambiguous language of the statute, rejecting the
       Attorney General’s argument that the legislative history reveals a more expansive
       legislative intent. 2015 IL App (4th) 140941.


¶ 19                                        ANALYSIS

¶ 20       The Attorney General, as appellant, raised two issues in the petition for leave to
       appeal but phrased the issues somewhat differently in the appellant’s brief. Reading
       both documents together, two questions emerge: (1) whether, as a matter of law,
       the public recital required by section 2(e) of the Open Meetings Act must include
       an explanation of the significance of the contemplated action and (2) whether, in
       this case, the Board violated section 2(e) by failing to satisfy the public recital
       requirement at the open meeting at which the Board voted to approve the
       agreement.




                                                -5-
¶ 21                  Interpretation of Section 2(e) of the Open Meetings Act

¶ 22       The first issue requires this court to interpret section 2(e) of the Open Meetings
       Act to determine what constitutes a sufficient public recital at an open meeting. The
       parties agree that, in general, the standard of review regarding interpretation of a
       statute is de novo (Goodman v. Ward, 241 Ill. 2d 398, 406 (2011)), but the Attorney
       General nevertheless argues for a substantial degree of deference to her because of
       her statutory role in administering the Act. The Board argues that no deference is
       due to the Attorney General.

¶ 23       We conclude that the answer to this dispute depends on whether section 2(e) is
       ambiguous. This court would give some deference to the Attorney General’s
       interpretation of an ambiguous statute, as she heads the agency charged with the
       administration and enforcement of the Act. See 5 ILCS 120/3.5 (West 2012);
       Crittenden v. Cook County Comm’n on Human Rights, 2013 IL 114876, ¶ 19.
       However, if the meaning of section 2(e) is plain, there is no need for statutory
       construction, and thus, no deference to the agency is due. See Hadley v. Illinois
       Department of Corrections, 224 Ill. 2d 365, 371 (2007) (noting that a court is not
       bound by an agency interpretation that conflicts with the statute).

¶ 24       The principles guiding our analysis are well established. Our primary objective
       is to ascertain and give effect to legislative intent, the surest and most reliable
       indicator of which is the statutory language itself, given its plain and ordinary
       meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). Where the
       language of the statute is clear and unambiguous, its meaning is plain, and we must
       apply it as written without resort to extrinsic aids to statutory construction. People
       v. Collins, 214 Ill. 2d 206, 214 (2005).

¶ 25       If, however, the language used is susceptible to more than one equally
       reasonable interpretation, it is ambiguous, making construction of the language
       necessary and permitting resort to other aids of construction to determine
       legislative intent. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440
       (2010). In doing so, we construe such a statute so that no part of it is rendered
       meaningless or superfluous (People v. Jones, 214 Ill. 2d 187, 193 (2005)) and will
       not read into it exceptions, limitations, or conditions that conflict with the
       expressed intent (People v. Martinez, 184 Ill. 2d 547, 550 (1998)). In determining
       the intent of the legislature, we may properly consider not only the language of the



                                               -6-
       statute but also the purpose and necessity for the law, the evils sought to be
       remedied, and the goals to be achieved. People ex rel. Sherman v. Cryns, 203 Ill. 2d
264, 280 (2003). Further, when undertaking the interpretation of a statute, we must
       presume that when the legislature enacted a law, it did not intend to produce absurd,
       inconvenient, or unjust results. Vine Street Clinic v. HealthLink, Inc., 222 Ill. 2d
276, 282 (2006).

¶ 26       The Open Meetings Act allows a public body, such as the Board, to hold a
       closed meeting to consider the “appointment, employment, compensation,
       discipline, performance, or dismissal of specific employees of the public body or
       legal counsel for the public body, including hearing testimony on a complaint
       lodged against an employee of the public body or against legal counsel for the
       public body to determine its validity.” 5 ILCS 120/2(c)(1) (West 2012). However,
       section 2(e) of the Open Meetings Act provides: “No final action may be taken at a
       closed meeting. Final action shall be preceded by a public recital of the nature of
       the matter being considered and other information that will inform the public of the
       business being conducted.” 5 ILCS 120/2(e) (West 2012).

¶ 27        The Attorney General argues that the meaning of section 2(e) is plain and that it
       requires two types of public recital. First, the public body must recite the “nature of
       the matter being considered.” Second, because section 2(e) contains the word
       “and,” the public body must also recite “other information that will inform the
       public of the business being conducted,” 5 ILCS 120/2(e) (West 2012). Under the
       Attorney General’s reading of this phrase, if the public recital does not include
       “other information” that explains the significance of the matter, it does not comply
       with the stated legislative intent of the Open Meetings Act: “It is the public policy
       of this State that public bodies exist to aid in the conduct of the people’s business
       and that the people have a right to be informed as to the conduct of their business.”
       5 ILCS 120/1 (West 2012). In addition to advocating this interpretation of section
       2(e), the Attorney General rejects any suggestion that the posting of an agenda prior
       to the open meeting is relevant to the question of the adequacy of the public recital
       at the meeting.

¶ 28       The Board responds that the Attorney General’s reading of section 2(e) would
       impose additional requirements on the public body beyond those imposed by the
       plain language of the statute. In addition, if the public body were required to




                                                -7-
       explain the significance of the matter under consideration, such a standard would
       be unworkable in practice for several reasons. First, if a subjective standard were to
       require actual understanding by the attendees, the body could not take action so
       long as any attendee disclaimed understanding, leading to an absurd result. Even an
       objective standard—whether a reasonable person would understand the matter—is
       unworkable because the body could always provide even more information to
       improve understanding. Similarly, reading the phrase “and other information” to
       require that “key terms” of the matter be recited and explained would be
       time-consuming and fraught with disagreement as to which terms are “key.”
       Finally, the Board argues that the content of the previously posted agenda may be
       considered as part of the public recital.


¶ 29                       Compliance With the Agenda Requirement

¶ 30      Section 2.02 of the Act requires public notice of all meetings of public bodies,
       whether open or closed to the public. Specifically,

          “[a]n agenda for each regular meeting shall be posted at the principal office of
          the public body and at the location where the meeting is to be held at least 48
          hours in advance of the holding of the meeting. A public body that has a website
          that the full-time staff of the public body maintains shall also post on its website
          the agenda of any regular meetings of the governing body of that public body.
          Any agenda of a regular meeting that is posted on a public body’s website shall
          remain posted on the website until the regular meeting is concluded.” 5 ILCS
          120/2.02(a) (West 2012).

¶ 31       In this case, the agenda for the March 5, 2013, open meeting was posted on the
       Board’s website four days before the scheduled meeting. It is not clear from the
       record whether there was also a physical posting at the Board’s office or at the
       location of the meeting, but as neither party has raised this question, we will assume
       arguendo that paragraph (a) of this section was fully complied with.

¶ 32       Section 2.02(c) requires that “[a]ny agenda required under this Section shall set
       forth the general subject matter of any resolution or ordinance that will be the
       subject of final action at the meeting.” 5 ILCS 120/2.02(c) (West 2012).




                                               -8-
¶ 33       The posted agenda not only set forth the general subject matter—approval of a
       resolution regarding a separation agreement—it specifically identified the
       individual employee with whom the agreement had been negotiated, and it
       contained a link to the full text of the agreement itself.

¶ 34      Although the Attorney General expresses concern that not all members of the
       public have ready access to the Internet, she raises no issue regarding the Board’s
       compliance with section 2.02. She does argue that the mere posting of an agenda in
       compliance with section 2.02 of the Act is not sufficient to meet the public recital
       requirement of section 2(e) or to fulfill the purpose expressed in section 1 of the
       Act, because not all individuals who attend the public meeting will have read the
       agenda beforehand. Further, she argues, the two separate requirements—posted
       agenda and public recital—show that the legislature intended for public bodies to
       conduct meetings in a manner that enables those in attendance to understand the
       business being conducted even if they have not consulted the agenda beforehand.

¶ 35       We agree with the Attorney General that, because the statute must be read so
       that no part of it is rendered superfluous (Jones, 214 Ill. 2d at 193), an agenda
       posting standing alone cannot fulfill the public recital requirement of section 2(e).


¶ 36                               Meaning of “preceded by”

¶ 37       The Attorney General argues that the plain language of section 2(e) requires
       that the public recital take place at the open meeting at which the matter is
       considered because the recital must immediately precede the business that is “being
       conducted” at the open meeting. 5 ILCS 120/2(e) (West 2012). A public recital at
       some previous time would not satisfy this requirement because it would pertain to
       business that will be conducted in the future, not to business presently being
       conducted.

¶ 38       The Board does not dispute that a public recital must occur during the open
       meeting, prior to the public body’s taking action on the specific matter. The Board
       does argue, however, that the content of the previous agenda posting may be taken
       into account when considering whether the public recital at the meeting is
       sufficient.




                                               -9-
¶ 39       We agree with the parties that in order to comply with section 2(e), the public
       recital must occur during the open meeting, prior to the public body’s taking action
       on the matter. For reasons that follow, we defer consideration of the relevance, if
       any, of an earlier public posting of other information regarding the specific item
       under consideration.


¶ 40          Meaning of “recital” and “nature of the matter being considered”

¶ 41        When a court is called upon to determine whether a statutory term has a plain
       and ordinary meaning, it is appropriate to consult a dictionary. People v. Perry, 224
Ill. 2d 312, 330 (2007).

¶ 42       Black’s Law Dictionary defines “recital” as “[a]n account or description of
       some fact or thing.” Black’s Law Dictionary 1462 (10th ed. 2014). The example
       given is “the recital of the events leading up to the accident.” Id. A general use
       dictionary defines “recital” as “the formal statement or setting forth of some
       relevant matter of fact in a deed or legal document.” Webster’s Third New
       International Dictionary 1895 (1993). Again, an example is provided: “to explain
       the reasons for a transaction, to evidence the existence of facts, or to introduce a
       positive allegation in pleading.” Id.

¶ 43       Neither of these definitions offers a synonym for the word “recital,” and while
       both of the examples seem to suggest that a “recital” might be expected to include
       some degree of detail regarding the fact or thing being described, neither definition
       aids us in deciding what a “public recital of the nature of the matter being
       considered” must include.

¶ 44       The answer is found in the context in which the word “recital” is used in section
       2(e). The public body is required to recite the “nature of the matter being
       considered,” not to summarize the events leading up to consideration of the matter
       or to explain the reasons for the proposed transaction. The “nature” of a matter is a
       “fundamental quality that distinguishes one thing from another” or “its essence.”
       Black’s Law Dictionary 1190 (10th ed. 2014). See also Webster’s Third New
       International Dictionary 1507 (1993) (defining “nature” as “the essential character
       or constitution of something”).




                                              - 10 -
¶ 45       We, therefore, reject the Attorney General’s assertions that “this language can
       only be construed to mean that the public body is required to provide a verbal
       explanation of the significance of its action to members of the public who are
       present at the meeting before the public body can proceed to consider taking
       action” and that the public body must ensure that “the members of the public in
       attendance at the meeting receive sufficient ‘other information’ to understand the
       business being conducted.”

¶ 46        The language of section 2(e) does not mention an explanation, the significance
       of the action being considered, or the attendees’ understanding. Rather, the plain
       meaning of the phrase “public recital of the nature of the matter being considered”
       is that the public body must state the essence of the matter under consideration, its
       character, or its identity.

¶ 47       Because the Attorney General would read into this phrase additional
       requirements that are not supported by the text, we give no deference to her
       interpretation of this phrase. Our analysis does not end here, however, because
       section 2(e) contains additional language.


¶ 48              Meaning of “and other information that will inform the public
                              of the business being conducted”

¶ 49       The Attorney General asserts the plain language of section 2(e) mandates that,
       in making the public recital, the public body must not only state the nature of the
       matter under consideration but also provide “other information,” which must be
       sufficient to ensure that the attendees understand the business being conducted.
       While conceding that when the matter under consideration is a contract, it is
       unworkable to require the public body to read the entire contract or to enumerate all
       of its terms, the Attorney General argues for a case-by-case consideration of
       whether the “key terms” of the matter have been publicly recited, applying a
       reasonable person standard.

¶ 50       Again, reading the words “other information” in context, we find the plain
       meaning to be that the only additional information required in the public recital is
       that needed to “inform the public of the business being conducted.” Thus, while the
       “nature of the matter” may be recited in nonspecific terms (the approval of a loan, a




                                              - 11 -
       contract, a purchase, a policy, or a resolution), “other information” is necessary to
       inform the public of the specific item of business (the purpose of the loan, the
       subject of the contract, the type of property being purchased, the title of the policy,
       or the purpose of the resolution). The plain language of section 2(e) does not
       require more than this.

¶ 51       Because the meaning of this phrase is plain and, thus, not in need of
       interpretation, we give no deference to the Attorney General’s reading.


¶ 52                                      The Case Law

¶ 53       Aside from the present case, we find only two reported cases considering the
       meaning of section 2(e). Because the parties bring these cases to our attention, we
       briefly consider them.

¶ 54       First, prior to the present case, the only reported case considering the adequacy
       of a “public recital” under section 2(e) was Roller v. Board of Education of Glen
       Ellyn School District #41, No. 05-C-3638, 2006 WL 200886 (N.D. Ill. Jan. 18,
       2006). Not only do federal district court cases have no precedential value in Illinois
       courts (People ex rel. Ryan v. World Church of the Creator, 198 Ill. 2d 115, 127
       (2001)), this decision is an “unpublished” memorandum opinion and order.

¶ 55       That said, the district court’s reasoning is of interest. The plaintiff nontenured
       teacher filed suit after her contract was not renewed, raising several claims, one of
       which was an alleged violation of the Open Meetings Act. (Federal jurisdiction was
       based on alleged federal constitutional and statutory violations.) With regard to the
       Open Meetings Act, she claimed that the school board failed to publicly recite at an
       open meeting that it was considering nonrenewal of her contract. Roller, 2006 WL
200886, at *4.

¶ 56       The posted agenda stated that the board would be considering
       “Recommendations for Employment and Dismissal,” and the minutes showed that
       at the open meeting, a motion was made and seconded to “accept the
       recommendation to release fourth year full-time probationary teachers at the end of
       the 2004-2005 school year as presented on the attached.” Id. The plaintiff’s name
       was on the attached resolution. She argued that because she was not named




                                               - 12 -
       personally in the public recital, it was insufficient to meet the requirements of
       section 2(e). Id.

¶ 57       The district court noted that she did not cite, and it could not find, “a case
       discussing how specific a public notice must be” to satisfy section 2(e) but
       concluded that “the Act does not require as much as [plaintiff] demands.” Id.
       “Rather, it says only that the Board must recite ‘the nature of the matter being
       considered’ and ‘inform the public of the business being conducted.’ The agenda
       posted prior to the meeting, together with the recital of the motion passed during the
       meeting itself, was enough to satisfy the statute.” Id.

¶ 58       The appellate court was presented with this issue for a second time after
       deciding the present case. In Allen v. Clark County Park District Board of
       Commissioners, 2016 IL App (4th) 150963, the park district board took action on
       two items at a regularly scheduled public meeting, after posting the two items on its
       agenda. Id. ¶ 1. The agenda listed only “ ‘Board Approval of Lease Rates’ ” and
       “ ‘Board Approval of Revised Covenants.’ ” Id. ¶ 4. At the meeting, the “recital”
       included only a request for a motion to approve the lease rates “ ‘that came from
       appraisal’ ” and a motion to “ ‘accept the revised covenants.’ ” Id. ¶ 5. After the
       votes were held, an attendee asked the board to describe what had just been voted
       upon. The board vice president declined to answer, saying that the items could be
       viewed only after they “ ‘get recorded at the courthouse.’ ” Id. ¶ 6.

¶ 59       Plaintiff Allen filed a complaint for injunctive and declaratory relief, claiming
       violations of the Open Meetings Act, including an insufficient agenda and
       insufficient public recital at the open meeting. Id. ¶¶ 7-9. The circuit court granted
       the board’s motion to dismiss. Id. ¶ 11.

¶ 60        The appellate court, citing its own previous decision in the present case and the
       federal district court’s opinion in Roller, noted that the “Act provides no
       explanation about how specifically the public body must describe the ‘nature of the
       matter.’ ” Id. ¶ 28. However, the court concluded that the recitals in this case were
       insufficient. Id. ¶ 29. According to the appellate court, a recital including “key
       terms” of the proposed lease or covenants would have been sufficient. Id. ¶ 30.
       Despite endorsing a “key terms” approach, the court stated that it would “stand by”
       its earlier holding in the present case, that the public recital requirement “ ‘does not
       *** require that the public body provide a detailed explanation about the



                                                - 13 -
       significance or impact of the proposed final action.’ ” Id. ¶ 30 (quoting 2015 IL
       App (4th) 140941, ¶ 42). Further, the court stated, its earlier holding in Springfield
       School District “does not stand for the proposition that the public body may provide
       no details at all. The overarching concern is whether the recital sufficiently
       informed the public of the nature of the matter being considered.” Id.

¶ 61       We agree with the results in both Roller and Allen and find both consistent with
       the plain meaning of section 2(e). Because we agree with the Board that identifying
       key terms would be time consuming and impractical, we reject any suggestion that
       a public recital of “key terms” is required. A public body may choose to provide
       such information in its recital at the open meeting but is not compelled to do so by
       section 2(e).

¶ 62       Finally, although we find the meaning of section 2(e) to be plain, so that resort
       to other aids of construction is unnecessary, we note that this plain meaning is fully
       consistent with the “the public policy of this State,” as expressed in the Act, “that
       public bodies exist to aid in the conduct of the people’s business and that the people
       have a right to be informed as to the conduct of their business.” 5 ILCS 120/1 (West
       2012). The Open Meetings Act ensures “that the actions of public bodies be taken
       openly and that their deliberations be conducted openly.” Id. Thus, it is

          “the public policy of this State that its citizens shall be given advance notice of
          and the right to attend all meetings at which any business of a public body is
          discussed or acted upon in any way. Exceptions to the public’s right to attend
          exist only in those limited circumstances where the General Assembly has
          specifically determined that the public interest would be clearly endangered or
          the personal privacy or guaranteed rights of individuals would be clearly in
          danger of unwarranted invasion.” Id.

¶ 63       An entirely separate statute, the Freedom of Information Act (5 ILCS 140/1
       et seq. (West 2014)), is concerned with public access to information:

              “§ 1. Pursuant to the fundamental philosophy of the American
          constitutional form of government, it is declared to be the public policy of the
          State of Illinois that all persons are entitled to full and complete information
          regarding the affairs of government and the official acts and policies of those




                                               - 14 -
          who represent them as public officials and public employees consistent with the
          terms of this Act.” 5 ILCS 140/1 (West 2012).

¶ 64       We, therefore, hold that under section 2(e) of the Open Meetings Act, a public
       recital must take place at the open meeting before the matter is voted upon; the
       recital must announce the nature of the matter under consideration, with sufficient
       detail to identify the particular transaction or issue, but need not provide an
       explanation of its terms or its significance.


¶ 65              Validity of the Board’s Approval of the Separation Agreement

¶ 66       The Attorney General’s brief frames the argument that the separation
       agreement was not validly approved in two parts: first, the Board could not have
       taken final action at the closed meeting, and, second, because it did not make an
       adequate recital at the open meeting, any action taken there was also invalid. Thus,
       the Attorney General asserts, giving effect to the terms of the agreement without a
       valid final action was a violation of the Open Meetings Act.

¶ 67       The Attorney General does not offer a standard of review for the application of
       the statute to the facts of the case. The Board argues for de novo review because the
       facts are not in dispute.

¶ 68        Typically, we review factual findings under the manifest weight of the evidence
       standard, asking whether the opposite result is clearly evident. City of Belvidere v.
       Illinois State Labor Relations Board, 181 Ill. 2d 191, 204 (1998). In some cases,
       however, we employ the clearly erroneous standard when it is not possible to
       characterize the issue as either a pure question of law or a pure question of fact.
       AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d
380, 391 (2001). These mixed questions are those “ ‘in which the historical facts
       are admitted or established, the rule of law is undisputed, and the issue is whether
       the facts satisfy the statutory standard, or to put it another way, whether the rule of
       law as applied to the established facts is or is not violated.’ ” American Federation
       of State, County & Municipal Employees, Council 31 v. Illinois State Labor
       Relations Board, State Panel, 216 Ill. 2d 569, 577 (2005) (quoting
       Pullman-Standard v. Swint, 456 U.S. 273, 289 n.19 (1982)). An agency’s decision




                                               - 15 -
       is clearly erroneous when the reviewing court is left with the definite and firm
       conviction that a mistake has been committed. AFM Messenger, 198 Ill. 2d at 393.

¶ 69       In the present case, because the question is whether the public recital was
       sufficiently specific, both factually and legally, to reveal the nature of the matter
       under consideration, we review for clear error.


¶ 70                                   The Closed Meeting

¶ 71       The Board argues that any issue regarding the effect of the vote taken at the
       closed meeting is forfeited because the question was not raised in the Attorney
       General’s brief, but it acknowledges that whatever happened at the closed meeting
       cannot, by definition, be a final action.

¶ 72        The Attorney General’s reply brief raises this issue, saying that signing the
       agreement at the closed meeting and “subsequently implementing its terms”
       constituted an impermissible final action. This argument thus depends on the
       assertion that the Board failed to make an adequate public recitation before taking
       its vote at the open meeting. In effect, the Attorney General argues that neither vote
       at either meeting was an effective final action and that the implementation of the
       agreement thereafter was illegitimate.

¶ 73       Because the parties agree with the unremarkable principle that final action
       cannot have been taken at the closed meeting, we find it unnecessary to address the
       Board’s forfeiture argument but note that the statute contains no bar to a public
       body’s taking a preliminary vote at a closed meeting. See, e.g., Grissom v. Board of
       Education of Buckley-Loda Community School District No. 8, 75 Ill. 2d 314,
       326-27 (1979) (observing that the Open Meetings Act does not prohibit a board
       from adjourning to closed session to draw up signed findings and then returning to
       open session to publicly record individual members’ votes on the findings); Jewell
       v. Board of Education, Du Quoin Community Unit Schools, District No. 300, 19 Ill.
       App. 3d 1091, 1094-95 (1974) (finding no violation of the Open Meetings Act
       where the board agreed in closed session not to rehire a teacher and prepared a
       motion to that effect, returned to open session, read the motion, and held a roll call
       vote, which approved the motion).




                                               - 16 -
¶ 74       Indeed, if a majority of the Board had not been in favor of approving the
       proposed separation agreement, it would not have been necessary to place the item
       on the agenda for a public vote. The fact that the Board members in favor of the
       agreement signed but did not date the agreement at the closed meeting is
       immaterial. Under the plain language of section 2(e) of the Open Meetings Act, the
       public vote is not merely a ratification of a final action taken earlier in a closed
       session; it is the final action. Without the public vote, no final action has occurred.
       See, e.g., Lawrence v. Williams, 2013 IL App (1st) 130757 (finding written
       decision of electoral board null and void because the decision was not made in an
       open meeting with a quorum present); Howe v. Retirement Board of the Firemen’s
       Annuity & Benefit Fund, 2013 IL App (1st) 122446 (finding board’s written denial
       of benefits invalid in absence of vote in open session).

¶ 75       The Attorney General also argues that because the language requiring a public
       recital at the open meeting was added to section 2(e) after the decisions in Grissom
       and Jewell, the legislature has redefined the term “final action” in the Open
       Meetings Act.

¶ 76       We disagree. By adding a requirement of public recital to section 2(e), the
       General Assembly did not alter the meaning of “final action.” Rather, it imposed an
       additional prerequisite to a valid final action in addition to existing prerequisites
       such as the presence of a quorum (5 ILCS 120/2.01 (West 2012)) and the posting of
       an agenda (5 ILCS 120/2.02(a) (West 2012)).


¶ 77                             Sufficiency of the Public Recital

¶ 78      No violation of the Open Meetings Act occurred if the public recital at the
       March 5, 2013, public meeting, which preceded the Board’s roll call vote on the
       separation agreement, was sufficient.

¶ 79       In Allen, the appellate court concluded that “[w]hatever the standard might be
       for a public recital, the Board failed to meet it in this case.” Allen, 2016 IL App
       (4th) 150963, ¶ 31. The presiding officer of the park district board publicly recited
       the general nature of the two matters being considered: lease rates and revised
       covenants. He did not, however, provide sufficient other information to inform the




                                               - 17 -
       public of the specific business being conducted: What type of real or personal
       property was being leased? What existing covenants were being revised?

¶ 80       In contrast, the federal district court in Roller found the public recital sufficient
       when it informed attendees of the general nature of the matter under consideration
       (recommendations for employment and dismissal) and the specific matter under
       consideration (nonrenewal of employment of full-time probationary teachers
       completing their fourth year), without identifying the affected teachers by name.
       Roller, 2006 WL 200886, at *4.

¶ 81       Both of these results are consistent with our holding above, and the facts of the
       present case are more similar to the facts of Roller than the facts of Allen. The
       Board president called agenda item 9.1, “approval of a resolution regarding the
       separation agreement.” She then read the entire text of the resolution itself: “The
       Board President recommends that the Board of Education of Springfield School
       District No. 186 vote to approve the separation agreement and release between Dr.
       Walter Milton, Jr., and the Board of Education.”

¶ 82       The Attorney General argues that this recital was insufficient to fulfill the
       requirements of section 2(e), asserting that the recital should “at least” have
       included in the public recital the “key terms” of the separation agreement. We
       rejected a “key terms” requirement above as inconsistent with the plain meaning of
       the statute. Thus, the question is whether this recital announced the nature of the
       item under consideration with sufficient detail to identify the particular transaction
       or issue.

¶ 83       We conclude that it does. The board president recited the general nature of the
       matter under consideration—a separation agreement and release—and specific
       detail sufficient to identify the particular transaction—the separation agreement
       was between Dr. Milton and the Board. This was sufficient to serve the purpose of
       the public recitation requirement. It was not necessary for the board president to
       publicly read the 16 pages of the agreement and its several addenda or to enumerate
       “key points” of the agreement, which was one of 17 separate “Roll Call Action
       Items” on the agenda for the March 5, 2013, meeting.

¶ 84      Because the Attorney General’s finding that the public recital was insufficient
       was based on an incorrect reading of section 2(e), we find clear error. The public




                                                - 18 -
       recital at the March 5, 2013, meeting was sufficient, and the public vote thereafter
       validly approved the separation agreement.


¶ 85                                    CONCLUSION

¶ 86       We, therefore, affirm the judgment of the appellate court, and we reach this
       conclusion without reliance on the contents of the agenda posted prior to the
       meeting. Therefore, we express no opinion on the propriety of relying on a
       previously posted agenda to supplement a public recital made at an open meeting of
       a public body.


¶ 87      Circuit court affirmed.

¶ 88      Appellate court affirmed.




                                              - 19 -